*432O O té o m & té
I
Durante el mes de febrero de 2003, el Dr. Pedro Rosselló González (Rosselló González) anunció públicamente su as-piración a la candidatura a la gobernación de Puerto Rico por el Partido Nuevo Progresista (P.N.P). El 31 de julio de 2003, el Sr. José E. Pérez Guzmán presentó una querella ante la Comisión Estatal de Elecciones (C.E.E.) en la cual alegó que el Rosselló González no cumplía con el requisito de residencia que exige el Art. IV, Sec. 3, de nuestra Cons-titución, L.P.R.A., Tomo 1, a todo aquel que desee aspirar al cargo de Gobernador del Estado Libre Asociado de Puerto Rico. El 20 de agosto de 2003 la C.E.E. notificó al señor Pérez Guzmán que, tratándose de unas primarias donde se seleccionaría el candidato a Gobernador por el P.N.P, su querella se desestimó por falta de “legitimación activa”, ya que él no era un elector activo de ese partido. La C.E.E. le informó al señor Pérez Guzmán que, a tenor de el Art. 1.016 de la Ley Electoral de Puerto Rico (Ley Electoral), Ley Núm. 4 de 20 de diciembre de 1977 (16 L.P.R.A. sec. 3016a), de no estar conforme con la mencionada reso-lución, tenía derecho a acudir en revisión judicial ante el Tribunal de Primera Instancia dentro de los diez días si-guientes a la notificación. El 1ro de agosto de 2003 la C.E.E. certificó a Rosselló González como aspirante a pri-marias por el P.N.P. para el cargo de gobernador.
El señor Pérez Guzmán no acudió en revisión judicial. En su lugar, el 26 de marzo de 2004, transcurridos aproxi-madamente siete meses desde la desestimación de la quere-lla, presentó, por derecho propio, una demanda ante el Tribunal de Primera Instancia donde solicitó, entre otras cosas y bajo argumentos similares a los esbozados ante la C.E.E., “[que] se declare inconstitucional la candidatura a la gobernación del Dr. Pedro Rosselló y se le ordene a la *433Comisión Estatal de Elecciones que le retire la certificación expedida para dicha candidatura”. (Enfasis suplido.(1) Es decir, con su acción civil lo que verdaderamente solicitaba el señor Pérez Guzmán era que se pasara juicio sobre la certificación que emitió el Presidente de la C.E.E. que au-torizaba la candidatura a la Gobernación de Rosselló González. Oportunamente, el Comisionado Electoral del P.N.P., Ledo. Thomas Rivera Schatz, como miembro de la codemandada C.E.E., presentó, ante el foro de instancia, una solicitud de desestimación por falta de jurisdicción, a la que se unió el P.N.P. y Rosselló González. Celebrada la vista, y luego de evaluar los planteamientos de las partes, el 22 de abril de 2004 el Tribunal de Primera Instancia dictó una sentencia mediante la cual desestimó con perjui-cio la demanda que presentó el señor Pérez Guzmán por-que no cumplió con el término jurisdiccional para solicitar la revisión judicial de una determinación de la C.E.E., se-gún lo provee el Art. 1.016 de la Ley Electoral, supra. Ade-más, ese foro señaló que aun adoptando el argumento del señor Pérez Guzmán a los efectos de que nos encontramos ante una acción independiente de impugnación judicial ajena a la revisión judicial de la determinación de la C.E.E., el resultado sería el mismo porque al caso ante nos le aplica la doctrina de incuria. Oportunamente, el señor Pérez Guzmán presentó una solicitud de reconsideración, la cual se declaró “no ha lugar” el 28 de abril de 2004.
Insatisfecho, el señor Pérez Guzmán acudió, por dere-cho propio, ante el Tribunal de Apelaciones mediante un recurso de certiorari. Por considerar que la decisión recu-rrida era esencialmente correcta, ese foro denegó la expe-dición del auto solicitado conforme a la Regla 40 del Regla-mento Transitorio para el Tribunal de Apelaciones de 18 de noviembre de 2003, págs. 50-51. El señor Pérez Guzmán presentó una moción de reconsideración ante ese foro, la cual fue declarada “no ha lugar” el 8 de junio de 2004, *434archivándose en autos copia de su notificación el 10 de ju-nio de 2004.
Inconforme, el 21 de junio de 2004 el señor Pérez Guz-mán acudió ante nos mediante un recurso de certiorari. En esencia, sostiene que erró el Tribunal de Apelaciones al confirmar la sentencia del Tribunal de Primera Instancia sin celebrar vista evidenciaría para verificar si Rosselló González posee las cualificaciones necesarias para aspirar al cargo de Gobernador del Estado Libre Asociado de Puerto Rico. Oportunamente, el Comisionado Electoral del P.N.P., Ledo. Thomas Rivera Schatz, como miembro de la codemandada C.E.E., presentó ante este Foro un memo-rando en oposición a la expedición del auto y una solicitud de desestimación por falta de jurisdicción.
Del anterior trasfondo procesal surge que la demanda que presentó el señor Pérez Guzmán ante el Tribunal de Primera Instancia intenta cuestionar a destiempo, es decir, siete meses después, la certificación que emitió la C.E.E que acredita a Rosselló González como candidato a la Go-bernación del P.N.P. Conforme al Art. 1.016 de la Ley Electoral, supra, el peticionario contaba con tan sólo diez días para solicitar la referida revisión judicial, por lo que no podía utilizar como subterfugio una alegada "acción inde-pendiente” y esperar siete meses para cuestionar el dicta-men de la C.E.E. Así las cosas, tanto el foro de instancia como el foro apelativo intermedio, actuaron correctamente al declararse sin jurisdicción para entender en el asunto. Por ende, este Tribunal tampoco tiene jurisdicción para atender el asunto en los méritos.
h-i I — I
Ahora bien, aun considerando que nos encontramos ante una acción independiente de impugnación judicial, ajena a la revisión judicial de la determinación de la *435C.E.E., el resultado sería el mismo porque al caso le aplica la doctrina de incuria.
Se entiende por incuria (laches) la “dejadez o negligen-cia en el reclamo de un derecho, la cual en conjunto con el transcurso del tiempo y otras circunstancias que causan perjuicio a la parte adversa, opera como un impedimento en una corte de equidad”. IM Winner, Inc. v. Mun. de Guayanilla, 151 D.P.R. 30, 39 (2000). Véanse: Colón Torres v. A.A.A., 143 D.P.R. 119, 124 (1997); Pueblo v. Valentín, 135 D.P.R. 245, 255-256 (1994); Aponte v. Srio. de Hacienda, E.L.A., supra, pág. 618.
En Pueblo v. Valentín, supra, pág. 256, citando con aprobación lo dispuesto en Torres Arzola v. Policía de P.R., 117 D.P.R. 204, 209 (1986), establecimos que
... no basta el transcurso de un tiempo determinado para que exista lo que se denomina técnicamente incuria o laches. Es imprescindible que la conducta negligente del peticionario, al no promover con prontitud y diligencia la expedición del auto, haya causado una demora innecesaria e indebida que de hecho perjudica a las demás personas interesadas. Adviértase que la teoría de laches envuelve dos elementos: (1) la dilación injustificada en la presentación del recurso; y (2) el perjuicio que ello pueda ocasionar a otras personas, según las circunstancias. Además, hay que considerar el efecto que ten-dría la concesión o la denegación del auto sobre los intereses privados y sociales en presencia. Cuando la demora no perju-dica a nadie o el perjuicio causado es leve, si se le compara con el daño que sufriría el peticionario o el público en caso de no librarse el auto, el lapso de tiempo transcurrido tiene que ser grande para que exista la incuria equitativa. En cambio, aun-que la dilación sea relativamente corta, si resulta en detri-mento para el interés público o los derechos individuales del acusado, procede denegar el auto a base de la doctrina de laches. Sobre todo[,] es preciso tener en cuenta los méritos y demás circunstancias del caso específico, ya que la doctrina de incuria sigue vinculada a la idea fundamental de la equidad: se acude a la “razón” y a la “conciencia” para encontrar solu-ciones justas, apartándose del rigorismo intransigente de los términos fatales. (Enfasis en el original suprimido y énfasis suplido.)
*436En el presente caso, el señor Pérez Guzmán incurrió en una dilación injustificada en la presentación de su recia1 mación ante el foro de instancia al esperar, sin apoyo en fundamento legal, al 26 de marzo de 2004 para solicitar la descalificación de Rosselló González como candidato a Go-bernador por el P.N.P, no empece a conocer del regreso de éste a la política partidista desde agosto de 2003. Sin lugar a dudas, de acogerse los planteamientos del peticionario en estos momentos, se causaría un perjuicio indebido a la mencionada institución política y a los electores que ésta representa, al éstos tener que seleccionar un nuevo candi-dato a gobernador a tan sólo cuatro meses de las elecciones generales.
r-H hH hH
Siendo ello así, considerada la Petición de certiorari, así como el Memorando en Oposición a la Expedición del Auto y Solicitud de Desestimación por Falta de Jurisdicción, presentado en el caso de epígrafe, el Tribunal desestima el recurso por falta de jurisdicción.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Rebo-llo López está conforme con el resultado al que se llega, aun cuando difiere de algunos de los fundamentos jurídicos expuestos en la referida resolución. El Juez Asociado Señor Fuster Berlingeri disintió con una opinión escrita.
0Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo

*437— O —

 Véase Apéndice de la Petición de certiorari, pág. 8.